Citation Nr: 1140348	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-03 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals, artillery shell shrapnel wound, left shoulder area.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1945 to October 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The November 2007 rating decision also denied entitlement to service connection for posttraumatic stress disorder (PTSD).  In an April 2010 rating decision, the Veteran was granted service connection for PTSD with a disability rating of 30 percent.  This was a complete grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran initially requested a hearing in connection with his appeal.  See February 2009 VA Form 9.  The Veteran was scheduled for a videoconference hearing on October 24, 2011 and notified by a September 2011 letter.  In an October 2011 letter from the Veteran's spouse, she requested that the Veteran's appeal be withdrawn as he was too ill to travel.  In another letter dated in October 2011 from the Veteran's representative, it was noted that there was a request to withdraw the appeal, stating that the Veteran was too ill to travel.  However, it is unclear as to whether the Veteran wants to withdraw the appeal with respect to the issue of service connection for residuals, artillery shell shrapnel wound, left shoulder area or whether he simply wanted to withdraw the request for a hearing because he was too ill to travel to the RO for the scheduled hearing.  Therefore, on remand, the RO should clarify the October 2011 statement and ask whether the Veteran wants to withdraw the issue of entitlement to service connection for residuals, artillery shell shrapnel wound, left shoulder area or whether the Veteran wants to be scheduled for another hearing.  



Accordingly, the case is REMANDED for the following action:

The RO should take steps to clarify whether the Veteran wants to withdraw his appeal for the issue of entitlement to service connection for residuals, artillery shell shrapnel wound, left shoulder area.  In addition, the RO should ask whether the Veteran still desired a hearing in connection with his claim and if so, what type of hearing.  If  he does want a hearing, the RO should schedule the Veteran for a personal hearing with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


